 1
                                                                    JS-6
     Bryon T Wasserman (SBN 215681)
 2
     bryon.wasserman@icemiller.com
     ICE MILLER LLP
 3   1735 Market Street Suite 3450
 4   Philadelphia, PA 19103
     Telephone: (215) 377-5029
 5   Facsimile: (215) 377-5030
 6
     Attorneys for Plaintiff Carlson Pet Products, Inc.
 7

 8                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 9                                WESTERN DIVISION
10
     Carlson Pet Products, Inc.                           Case No. 2:19-cv-06312-RGK-
11                                                        MRW
                               Plaintiff,
12
                                                          [PROPOSED] ORDER
13          v.
                                                          DISMISSING WITHOUT
14   Supra National Express, Inc.                         PREJUDICE PURSUANT TO
                                                          RULE 41(a)
15                             Defendant.
16                                                        Hon. R. Gary Klausner
17

18

19

20

21

22

23

24

25

26

27

28

     [Proposed] Order – 1                                 Case No. 2:19-cv-06312-RGK-MRW
 1          In light of Carlson Pet Products, Inc.’s Notice Of Voluntary Dismissal Pursuant
 2   To Federal Rules Of Civil Procedure Rule 41(a), the Court hereby dismisses this
 3   matter in its entirety without prejudice, with each side to bear its own costs and fees.
 4
            IT IS SO ORDERED.
 5

 6
     Dated: December 23, 2019                 ______________________________
 7                                            Honorable R. Gary Klausner
 8                                            United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [Proposed] Order – 2                                 Case No. 2:19-cv-06312-RGK-MRW
